DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 11 and 12 are pending.  
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The reasons for allowance that follow are based in part on the terminal disclaimer(s) approved on 01/26/21.
The prior art does not disclose or suggest the subject matter of claim(s) 11.  The closest prior art is Moynihan (U.S. 4,292,372), which does not disclose, teach or suggest, explicitly or inherently the interlayer as recited in claim(s) 1 in terms of the claimed amounts of ingredients and the claimed YI property.  No other prior art references, considered alone or in combination with Moynihan, disclose or suggest the limitations of claim(s) 11, explicitly or inherently.  
Moynihan also does not disclose the particular potassium content as claimed, which is especially relevant in light of the data in the present specification (as well as the data provided in the declarations of filed on 01/26/21) which compares interlayers with potassium content within the claimed range to comparative interlayers with potassium content above the claimed scope to show that the claimed potassium content (in conjunction with the other claim limitations) results 
Further to the above, the present claims are substantially the same as the allowed claims in the parent application except for the thickness range being 300-2000 microns and this broader limitation is also allowable for the same reasons set forth above (and as stated in the parent application).  For example, the broader thickness range is still allowable under the unexpected results rationale above because the examples in the specification show that such a thickness range still provides the unexpectedly improved YI properties (see e.g., examples 20-42) and also because the declaration of 01/26/21 (the one that is 10 pages long) provides evidence to show that changing thickness values within the claimed range still provides the same unexpected results.
The references cited in the corresponding parent/foreign/PCT application(s) have been considered as part of the prior art discussed above.  
Based on the above, claims 11-12 are allowed.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B NELSON whose direct telephone number is (571)272-9886 and whose direct fax number is (571)273-9886 and whose email address is Michael.Nelson@USPTO.GOV.  The examiner can normally be reached on Mon-Sat, 7am - 7pm.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL B NELSON/
Primary Examiner, Art Unit 1787